Name: Council Regulation (EEC) No 1994/80 of 22 July 1980 determining, for the 1980/81 wine-growing year, the prices to be paid under the compulsory distillation of the by-products of wine-making and the maximum amount of the contribution from the Guarantee Section of the European Agricultural Guidance and Guarantee Fund
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/ 14 Official Journal of the European Communities 29 . 7 . 80 COUNCIL REGULATION (EEC) No 1994/80 of 22 July 1980 determining, for the 1980/81 wine-growing year, the prices to be paid under the compulsory distillation of the by-products of wine-making and the maximum amount of the contribution from the Guarantee Section of the European Agri ­ cultural Guidance and Guarantee Fund Whereas the maximum amount of the contribution from the Guarantee Section of the European Agricul ­ tural Guidance and Guarantee Fund should be fixed in the light of the alcohol market situation , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 1990/80 (2), and in particular Article 39 (6) thereof, Having regard to the proposal from the Commission , Whereas, in accordance with Article 39 of Regulation (EEC) No 337/79 and Articles 2, 3 and 4 of Council Regulation (EEC) No 349/79 of 5 February 1979 on the distillation of the by-products of wine-making (3 ), the Council fixes for each wine-growing year the buying-in price for wine deliveries and the price for the alcohol from wine deliveries under the compul ­ sory distillation of the by-products of wine-making and determines the maximum amount for the costs of the intervention agencies to be financed by the Guarantee Section of the European Agricultural Guid ­ ance and Guarantee Fund ; Whereas the buying-in price for wine deliveries, in accordance with Article 2 of Regulation (EEC) No 349/79, should be between 30 % and 40 % of the guide price for table wine of type A I applicable with effect from 16 December 1980 ; whereas the said price, while remaining within the abovementioned limits, should be fixed taking into account both the need to ensure that all producers fulfil all their obliga ­ tions to distill the by-products of wine-making, and the level of the market price for vinous alcohol ; Whereas, when the price of alcohol from wine deliv ­ eries referred to in the first subparagraph of Article 3 (2) of Regulation (EEC) No 349/79 is fixed , the criteria referred to in that provision should be taken into account on a standard basis ; whereas, on the other hand , when the prices referred to in the third subpara ­ graph of the said paragraph are fixed, they should be based on the variations in cost which result from the differing origins of the alcohol supplied ; whereas it should be specified that all these prices should apply to rectified alcohol ; Article 1 1 . The prices for the 1980/81 wine-growing year shall be as follows :  0-82 ECU per % volume per hectolitre for the buying-in-price for wine deliveries,  1-31 ECU per % volume per hectolitre for the price of the alcohol from the wine deliveries referred to in the first subparagraph of Article 3 (2) of Regulation (EEC) No 349/79,  1-41 ECU per % volume per hectolitre for the price of the alcohol from the wine deliveries from marc referred to in the third subparagraph of the aforesaid Article 3 (2),  1-21 ECU per % volume per hectolitre for the price of the alcohol from the wine deliveries from wine referred to in the third subparagraph of the aforesaid Article 3 (2),  1-21 ECU per % volume per hectolitre for the price of the alcohol from the wine deliveries from lees referred to in the third subparagraph of th' aforesaid Article 3 (2). The price of the alcohol from wine deliveries shall apply to rectified alcohol . 2 . The maximum amount of the contribution from the Guarantee Section of the European Agricultural Guidance and Guarantee Fund for the same wine ­ growing year shall be 0-24 ECU per % volume per hectolitre . Article 2 (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2 ) See page 6 of this Official Journal . O OJ No L 54, 5 . 3 . 1979 , p. 84 . This Regulation shall enter into force on 1 September 1980 . 29 . 7 . 80 Official Journal of the European Communities No L 195/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 July 1980. For the Council The President C. NEY